DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice for all US Patent Applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Claims 1-20 were previously pending and subject to a restriction/election requirement mailed 4/14/22.  Claims 1, 2-3, 8, 9, 10-11, 15, and 16-17 were elected without traverse in a reply filed 5/18/22.  The election requirement is withdrawn.  Therefore Clams 1-20 are currently pending and have been examined on the merits.

Status of the Claims
This communication is in response to communications received on 5/18/22.  Therefore, 1-20 is/are pending and have been addressed below.

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119 (a)-(d) based on an application(s) filed in Japan on 9/26/2019.  The certified copy has been filed on 10/5/2020.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim(s) 7 is/are rejected.  Claim 7 recites the limitation “a vehicle equipped with the information processing apparatus.”  Thus claim(s) 7 is/are indefinite because it is unclear if a vehicle is the vehicle from claim 1 or another vehicle.  Appropriate correction/clarification is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

The limitation(s) below for representative claim(s) 1, 9, and 15 that, under its broadest reasonable interpretation, is an abstract idea directed to matching music class supplier to buyer.

Step 1: The claim(s) as drafted, is/are a system (claim(s) 1-20 recites a series of components).

Step 2A – Prong 1: The claims are found to recite limitations that set forth the abstract idea(s) in the following representative claim(s):
Claim 1: acquire holding information on a music class to be held in a vehicle and provision information on a provider who provides a music supply to be used in the music class;
execute matching between the music class and the provider based on the holding information and the provision information that are acquired; and
determine procurement information to be notified to the provider according to a result of the matching.
Claim 9 and 15: the same analysis as claim(s) 1.
Dependent claims 2-8, 10-14, and 16-20 recite the same or similar abstract idea(s) as independent claim(s) 1, 9, and 15 with merely a further narrowing of the abstract idea(s): with additional steps to a) receive provision or holding information, extract the received information to perform the match, and transmit procurement information to a first; acquire evaluation information; use evaluation information to determine a fee paid to provider; determine pickup location of instructor and student, determine route to obtain supplies based on supply location, and supply location determined with procurement information; transmit provision and holding information from respective terminals.

The identified limitations of the independent and dependent claims above fall well-within the groupings of subject matter identified by the courts as being abstract concepts of:
a method of organizing human activity (commercial or legal interactions including advertising, marketing or sales activities or behaviors, or business relations) because the invention is directed to economic and/or business relationships as they are associated with potential contracts to purchase products by a buyer from a seller.

Step 2A – Prong 2: The claims are found to clearly be directed to the abstract idea identified above because the claims, as a whole, fail to integrate the claimed judicial exception into a practical application, specifically:
The additional elements encompassed by the abstract idea an information processing apparatus comprising a controller (claim(s) 1), a non-transitory computer readable medium storing a program executable by one or more processors (claim(s) 9), a non-transitory computer readable medium storing a program executable by one or more processors to cause a terminal apparatus (claim(s) 15), first terminal (claim(s) 2, 10, 16), first and second terminals (claim(s) 3, 11, 17, and 8), controller (claim(s) 4-6, 13-14, 18-20), vehicle (claim(s) 7).

Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements as described above with respect to Step 2A Prong 2 fails to describe:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a)
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine – see MPEP 2106.05(b)
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo.

Thus the additional elements as described above with respect to Step 2A Prong 2 merely amount to (as additionally noted by instant specification [0050, 0108]) a general purpose computer used to apply the abstract idea(s) and thus similarly the combination and arrangement of the above identified additional elements when analyzed under Step 2B also fails to necessitate a conclusion that the claims amount to significantly more than the abstract idea for the same reasons as set forth above (MPEP 2106.05(f)).

Claims 1-20 are accordingly rejected under 35 USC § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea(s)) without significantly more.
For further authority and guidance, see:
MPEP § 2106
https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility
http://ptoweb.uspto.gov/patents/exTrain/101.html

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).

Claim(s) 1-5, 7-13, and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orlando et al. published February 2016 (reference U on the Notice of References Cited) in view of Psota et al. (US 2014/0258032 A1).

Regarding claim 1 and 9, Orlando a) is in the field of an analysis of the effectiveness of a mobile music classroom including costs (supplies, teacher {staff}) and student learning and b) specifically teaches
an information processing apparatus comprising at least one component 
holding information on a music class to be held in a vehicle and provision information on music supply to be used in the music class;
[for the limitations above, see at least [pg. 18, last 3 para; pg. 17, 5th para] administrative use of technology (computer);
[pg 6, 3rd para] mobile music classroom in a van; [pg. 17, 5th para; pg 38, table 12] supplies for music class; [pg 12, 1st para] staff are teachers and youth are students].

Orlando teaches ([pg 20, especially 1st, 2nd , and last para] for cost savings) an analysis of the effectiveness of a mobile music classroom including costs (supplies, teacher {staff}) and student learning but doesn’t/don’t explicitly teach however Psota teaches matching suppliers for various to buyers products to keep costs effective for the buyer and specifically discloses 
an information processing apparatus comprising a controller configured to:
acquire holding information on buying entity and provision information on a provider who provides a supply to be used by the buying entity;
execute matching between the buying entity and the provider based on the holding information and the provision information that are acquired; and
determine procurement information to be notified to the provider according to a result of the matching [for the limitations above, see at least [0022] users access the marketplace (system) via a computer; [0393] marketplace via a computer implemented facility; [0418] plurality of products to buy via marketplace;
[0414-0415] receive buyer holding information and supplier provision information, match the demand to the supply, provide the match to both the buyer and the seller, where the matching data provided may be ordered by supplier or buyer ratings; [0504] combination of parts; [0409, 0410, 0026, 0042] rewards such as bonus (provision fee) for self-integrity rating, reward for peer evaluated rating, rating based on feedback, feedback verified; [0504, 0409-0410, 0026, 0042] rewards such as bonus (provision fee) for peer evaluated rating].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Orlando with Psota to include the limitation(s) above as disclosed by Psota.  Doing so would help ensure that modified Orlando’s goal of cost effectiveness of supplies is maintained by “allow more price competition among suppliers of varying size and having differing name recognition” [see at least Psota [0414] ].

Regarding claim 2, 10, and 16, modified Orlando teaches the information processing apparatus according to claim 1.

Modified Orlando doesn’t/don’t explicitly teach but Psota discloses 
, wherein, upon receiving the provision information from a first terminal apparatus of the provider, the controller executes the matching by extracting the holding information corresponding to the received provision information, and transmits the determined procurement information to the first terminal apparatus [see at least [0022] users access the marketplace (system) via a computer; [0393] marketplace via a computer implemented facility; [0414-0415] receive buyer holding information and supplier provision information, match the demand to the supply thus some analysis extraction of the supply and demand requests are required to perform a match, provide the match to both the buyer and the seller].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Orlando with Psota to include the limitation(s) above as disclosed by Psota.  Doing so would help ensure that modified Orlando’s (Orlando) goal of cost effectiveness of supplies is maintained by “allow more price competition among suppliers of varying size and having differing name recognition” [see at least Psota [0414] ].

Regarding claim 3, 11, and 17, modified Orlando teaches the information processing apparatus according to claim 1.

Modified Orlando doesn’t/don’t explicitly teach but Psota discloses 
, wherein, upon receiving the holding information from a second terminal apparatus which is separate from a first terminal apparatus of the provider, the controller executes the matching by extracting the provision information corresponding to the received holding information, and transmits the determined procurement information to the first terminal apparatus [see at least [0022] users access the marketplace (system) via a computer; [0393] marketplace via a computer implemented facility; [0414-0415] receive buyer holding information and supplier provision information, match the demand to the supply thus some analysis extraction of the supply and demand requests are required to perform a match, provide the match to both the buyer and the seller].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Orlando with Psota to include the limitation(s) above as disclosed by Psota.  Doing so would help ensure that modified Orlando’s (Orlando) goal of cost effectiveness of supplies is maintained by “allow more price competition among suppliers of varying size and having differing name recognition” [see at least Psota [0414] ].

Regarding claim 4, 12, and 18, modified Orlando teaches the information processing apparatus according to claim 1.

Modified Orlando doesn’t/don’t explicitly teach but Psota discloses 
wherein the controller is configured to acquire evaluation information indicating a result of an evaluation by one of another from among an instructor and a student of the music class and the provider [see at least [0022] users access the marketplace (system) via a computer; [0393] marketplace via a computer implemented facility; [0414-0415] receive buyer holding information and supplier provision information, match the demand to the supply, provide the match to both the buyer and the seller, where the matching data provided may be ordered by supplier or buyer ratings; [0504] combination of parts; [0409, 0410, 0026, 0042] rewards such as bonus (provision fee) for self-integrity rating, reward for peer evaluated rating, rating based on feedback, feedback verified; [0504, 0409-0410, 0026, 0042] rewards such as bonus (provision fee) for peer evaluated rating].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Orlando with Psota to include the limitation(s) above as disclosed by Psota.  Doing so would help ensure that modified Orlando’s (Orlando) goal of cost effectiveness of supplies is maintained by “allow more price competition among suppliers of varying size and having differing name recognition” [see at least Psota [0414] ].

Regarding claim 5, 13, and 19, modified Orlando teaches the information processing apparatus according to claim 4.

Modified Orlando doesn’t/don’t explicitly teach but Psota discloses, wherein 
the evaluation information indicates a result of an evaluation of the provider by the instructor or the student, and
the controller is configured to determine a provision fee to be paid to the provider for the music supply, based on the acquired evaluation information for the provider [for the limitations above, see at least [0022] users access the marketplace (system) via a computer; [0393] marketplace via a computer implemented facility; [0504] combination of parts; [0409, 0410, 0026, 0042] rewards such as bonus (provision fee) for self-integrity rating, reward for peer evaluated rating, rating based on feedback, feedback verified; [0504, 0409-0410, 0026, 0042] rewards such as bonus (provision fee) for peer evaluated rating].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Orlando with Psota to include the limitation(s) above as disclosed by Psota.  Doing so would help ensure that modified Orlando’s (Orlando) goal of cost effectiveness of supplies is maintained by “allow more price competition among suppliers of varying size and having differing name recognition” [see at least Psota [0414] ].

Regarding claim 7, modified Orlando teaches the information processing apparatus according to claim 1
and Orlando teaches a vehicle equipped with the information processing apparatus [see at least [pg 6, 3rd para] mobile music classroom in a van; [pg. 17, 5th para; pg 38, table 12] supplies for music class].

Regarding claim 8, modified Orlando teaches an information processing system comprising: the information processing apparatus according to claim 1.

Modified Orlando doesn’t/don’t explicitly teach but Psota discloses 
a first terminal apparatus of the provider, the first terminal apparatus being configured to transmit the provision information to the information processing apparatus; and
a second terminal apparatus which is separate from the first terminal apparatus of the provider, the second terminal apparatus being configured to transmit the holding information to the information processing apparatus [see at least [0022] users access the marketplace (system) via a computer; [0393] marketplace via a computer implemented facility; [0414-0415] receive buyer holding information and supplier provision information, match the demand to the supply thus some analysis extraction of the supply and demand requests are required to perform a match, provide the match to both the buyer and the seller].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Orlando with Psota to include the limitation(s) above as disclosed by Psota.  Doing so would help ensure that modified Orlando’s (Orlando) goal of cost effectiveness of supplies is maintained by “allow more price competition among suppliers of varying size and having differing name recognition” [see at least Psota [0414] ].

Claim(s) 6, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orlando in view of Psota as applied to claim(s) 1, 9, and 15 above and further in view of Donnelly et al. (US 2018/0137470 A1).

Regarding claim 6, 14, and 20, modified Orlando teaches the information processing apparatus according to claim 1 as well as music supply
and Orlando teaches participants including an instructor and a student of the music class [see at least [pg 6, 3rd para] mobile music classroom in a van; [pg. 17, 5th para; pg 38, table 12] supplies for music class; [pg 12, 1st para] staff are teachers and youth are students]. 

Modified Orlando doesn’t/don’t explicitly teach but Psota discloses 
a location at which the supply is to be procured, the location being included in the determined procurement information [see at least [0022] users access the marketplace (system) via a computer; [0393] marketplace via a computer implemented facility; [0414-0415] receive buyer holding information and supplier provision information, match the demand to the supply thus some analysis extraction of the supply and demand requests are required to perform a match, provide the match to both the buyer and the seller, where supplier provision information includes “provide an item specification or description, an available quantity, location, … and the like”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Orlando with Psota to include the limitation(s) above as disclosed by Psota.  Doing so would help ensure that modified Orlando’s (Orlando) goal of cost effectiveness of supplies is maintained by “allow more price competition among suppliers of varying size and having differing name recognition” [see at least Psota [0414] ].

Modified Orlando doesn’t/don’t explicitly teach but Donnelly, in the analogous art vehicle work environments, discloses
, wherein the controller is configured to determine pickup information for the vehicle to pick up participants, based on participant information on the participants [see at least [abstract] discussing that a vehicle work environment provides capabilities for working and participating in meetings while riding in a vehicle such as a driverless autonomous vehicle (AV). In some examples, mobile meeting features are added to a calendaring system so that a meeting organizer can schedule a teleconference or in-vehicle meeting while some or all participants in the meeting are commuting to/from work or another destination. When attempting to schedule a meeting, a transport facilitation system in communication with the calendaring system calculates optimal times when attendees can meet inside a vehicle or teleconference in multiple vehicles simultaneously. The transport facilitation system sends AVs to the pick-up addresses for the attendees. The AVs provide a vehicle work environment including secure audio and visual communications with a conferencing system between vehicles and any non-mobile participants. The vehicle work environment opens up more options for meetings and allows workers to spend their travel time productively; [0012] discussing that when the time for a mobile meeting approaches, the transport facilitation system sends vehicles to the pick-up addresses for the attendees and notifies the attendees of the meeting. Based on the pick-up addresses, the transport facilitation system can identify a number of proximate available vehicles and transmit a transport invitation to one or more driver devices of the proximate available vehicles to service the pick-up request [i.e., transmitting a transport invitation to one or more driver devices of the proximate available vehicles to service the pick-up request based on the pick-up addresses of the attendees corresponds to determining pickup information for the vehicle to pick up participants based on participant information on the participants]. In other examples, the transport facilitation system sends driverless autonomous vehicles to pick up the meeting attendees…The vehicle work environment opens up more options for meetings and allows workers to spend their travel time productively], and
to determine a route for navigating the vehicle to a location, the location [see at least [0040] discussing that a meeting between a salesperson and a client could take place in a vehicle en route to a sporting event. Meeting profiles can also include a list of addresses that should be visited during the meeting. For example, if a real estate agent is showing houses to a potential buyer, the real estate agent could schedule a meeting with a list of houses to visit, and the meeting organizer 123 could schedule when to pick up the real estate agent and the buyer, schedule when to visit each house (and in what order), and provide specific route details to the AV (autonomous vehicle) to get from house to house; [0041] discussing that when scheduling the meeting, the meeting organizer 123 can include one or more addresses in the meeting request 135, and mobile meeting logic 160 can schedule the AV (and automatically take care of routing) as well as interact with other systems based on the provided information for additional functionality...The real estate agent can input the addresses and mobile meeting logic 160 can take care of scheduling visits and routing between locations based on output from the centralized showing servers. In addition, the centralized showing servers can provide information to mobile meeting logic 160 to dynamically update the schedule and routing, such as in response to the real estate agent running behind schedule or a homeowner cancelling a showing because they will still be in the house; [0047] discussing that the transport facilitation system can utilize the map data and traffic data to provide AV with route information indicating a shortest or most optimal route to the pick-up location. Alternatively, AV may be provided with local mapping resources to identify the most optimal route independently].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Orlando with Donnelly to include the limitation(s) above as disclosed by Donnelly.  Doing so would a) help ensure that modified Orlando’s (Orlando) goal of cost effectiveness is maintained by determining a route for navigating the vehicle to a location, in the manner claimed, would serve the motivation of opening up more options for meetings and allowing users (workers of the van in Orlando) to spend their travel time productively [see at least Donnelly at [0012] ] and b) further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion

When responding to the office action, any new claims and/or limitations should be accompanied by a reference as to where the new claims and/or limitations are supported in the original disclosure.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Manhajan et al.  –WO 2019246072 A1 (relevant because it teaches bid matching and buyer (classroom) evaluation)
Strahle – Mobile Classroom Brings Music to At-Risk Communities in QLD (relevant because it teaches same basic data as Orlando)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES WEBB whose telephone number is (313)446-6615.  The examiner can normally be reached on M-F 10-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.W./Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624